Motion granted, without costs, and appeal from order dated July 2,1984, dismissed on the ground that the order is not an order of disposition and, therefore, the appeal may not be taken as of right (Family Ct Act, § 1112). It is noted that by decision dated April 16, 1984, this court denied permission to appeal to this court from an order requiring appellant to submit to a certain blood test and the present order sought to be appealed from denied a motion seeking reconsideration of the prior order. Mahoney, P. J., Kane, Casey, Mikoli and Harvey, JJ., concur.